DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/16/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamp (EP 2018467).
Regarding claim 1, Kamp teaches an apparatus for removing fluid from microscopic sample comprising the sample is provided as a thin film having a film thickness on a support structure (refer to paragraph [0023]), the temperature of the support structure is adjusted to a value above the dew point temperature of the environment, such that the film thickness decreases;  (Refer to paragraph [0019]), light is directed at the support structure (Refer to paragraph [0070]); at least one intensity value of the light transmitted by the support structure (20) is measured;  (Refer to paragraph [0071]) the support structure (20) is automatically inserted into a liquid cryogen (80) dependent on the at least one measured intensity value, such that the sample is cooled down to an amorphous solid.  (Refer to paragraph [0074])
Regarding claim 2, the support structure is automatically inserted into the liquid cryogen when the at least one measured intensity value exceeds a pre-determined threshold.  (Refer to paragraphs [0073-0074])
Regarding claim 3, the temperature of the support structure is adjusted to a value 2° to 8° above the dew point temperature of the environment. (Refer to paragraph [0019])
Regarding claim 4, the film thickness is decreased by blotting or re-aspiration prior to adjusting the temperature to a value above the dew point temperature of the environment.  (Refer to paragraph [0007])
Regarding claim 5, the wavelength of the light is in the near infrared range, wherein particularly the wavelength is 780 nm or more.  (Refer to paragraphs [0070-0071])
Regarding claim 8, the light is directed at the support structure along a light path which is perpendicular to the surface of the support structure. (Refer to paragraphs [0070-0071])

Regarding claim 7, the sample is provided onto the support structure by aspirating a pre- defined amount of the sample into a capillary and dispensing the sample onto the support structure by means of the capillary. (Refer to paragraph [0007])
Regarding claim 8, an additional calibration step is performed, wherein the light is directed at a reference support structure that is free from the sample, and wherein at least one reference intensity value of the light transmitted by the reference support structure is measured, and wherein the support structure carrying the sample is automatically inserted into the liquid cryogen dependent on the ratio of the at least one measured intensity value and the at least one reference intensity value. (Refer to paragraph [0074])
Regarding claim 9, the light directed at the sample comprises at least light of a first wavelength, particularly in the range between 600 nm and 900 nm, more particularly in the range between 780 nm and 880 nm or in the range between 630 nm and 670 nm, and light of a second wavelength, particularly in the range between 350 nm and 500 nm, more particularly in the range between 405 nm and 450 nm. (Refer to paragraphs [0070-0071])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/           Primary Examiner, Art Unit 1798